DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The application is responsive for amendment filed on July 25, 2022 and the claims 1 -20 are pending for examination.
Response to Arguments
Applicant’s arguments filed on July 25, 2022 with regards to rejection of claim 1-20 have been fully considered, and they are found to be persuasive.
In Applicant’s remarks, on pages 7-11, Applicant argues that Hari does not teach claim 1, especially in the portion of claim, “determining an initialization values for starting number of containers, wherein the initialization values comprises of profile of vendors, types of functions and region of the vendors; initializing the one or more serverless runtime configurations of an application on a serverless computing cluster based on the initialization values”.
In response to applicant’s arguments, a new ground of rejection is necessitated by the applicant’s amendments, and the claim 1 is rejected over the reference Hari (US 2020/0073717 A1), in view of Haghighat (US 2021/0263779 A1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 9, and 11-14 are rejected under  35 U.S.C. 103 as being unpatentable over Hari (US 2020/0073717 A1), in view of Haghighat (US 2021/0263779 A1).
Regarding claim 1,
Hari teaches, a computer-implemented method for updating one or more serverless runtime configurations based on predicting usage patterns of a serverless computing cluster, wherein the serverless computing cluster contains programs and applications, the computer-implemented method comprising (see abstract and para [0019] one or more serverless runtime configurations means updating a container setting by machine learning model in cloud-based architecture/environment.): 
collecting one or more attributes associated with an application on a serverless computing cluster and a user of the application (see fig. 3(302), and para [0023] Attribute is a data which is associated with users, applications, and services, the resource allocation service (102) receives [i.e. collects] data (i.e. budget information) from user device using client application, pricing/cost information from cloud service, and see details in para [0050] and [0053]); 
analyzing the one or more collected attributes (see para [0024] the machine learning model (110) is trained [i.e. analyzed] with historical information and generates predictions based on that training. Note: Trained data/information mean- analyzed data by the model. see details in para [0054])
 predicting one or more usage patterns based the analyzing (see para [0024] generates predictions based on that training, see also para [0057] an output vector is generated by applying the input features to the machine learning model.
Note: the output vector is equating as a predictive usages pattern.); and 
updating one or more serverless runtime configurations based on the one or more usage patterns (see para [0064] the updated configuration and the alert that triggered the analysis, and a developer can subsequently change the configuration of the containers of the application in response to the notification (i.e. container is updated),
note: one or more serverless runtime configurations means updating a container setting by machine learning model in cloud-based architecture/environment, 
updating containers means-adding, removing/reducing a container of a set of containers (see para [0065])).  
Hari teaches, a set of containers (para [0028] but does not explicitly teaches, determining an initialization values for starting number of containers, wherein the initialization values comprises of profile of vendors, types of functions and region of the vendors; initializing the one or more serverless runtime configurations of an application on a serverless computing cluster based on the initialization values”.
In analogous art,
Haghighat teaches, 
determining an initialization values for starting number of containers (see para [0749] container constant value (e.g., C.sub.1 through C.sub.N) is set, note: setting refers as initializing.), wherein the initialization values comprises of profile of vendors, types of functions and region of the vendors (see para [0771], [0947], amazon lambda is a vendor, [0795] profile characteristics refer as may provide additional information about the execution characteristics  of the functions to the developer or user (e.g., profile information about the code execution characteristics such as execution time, counts of executed statements, code coverage, power/energy consumption, amount of allocated memory, number of exceptions happened.);
 initializing the one or more serverless runtime configurations of an application on a serverless computing cluster based on the initialization values” (see para [0750] FaaS system 2840 may provide a constant value cache that may be populated when the process/lambda/container starts and may store large constant values (e.g., twiddle factors for computing an Fast Fourier Transform (FFT),
These values may be compile/runtime time or load time (e.g., when injecting inference lambdas to warmed up neural net containers) constants. The compiler/JIT/code generator may first load the constant values to the constant value cache at the beginning of the lambda/container initialization with a special store instruction.)
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify a predictive usages pattern by machine learning model of Hari with initializing the one or more serverless runtime configurations of an application on a serverless computing cluster based on the initialization values of Haghighat. A person of ordinary skill in the art would have been motivated to do this to allocate a resource in order to access data and reduce a latency (Haghighat: [abstract] and para [0002]).
Regarding claim 2,
Hari and Haghighat teach claim 1,
Hari further teaches, wherein updating the one or more serverless runtime configurations based on the one or more usage patterns further comprises: 
setting, leveraging machine learning, the one or more serverless runtime configuration based on the one or more usage patterns (see para [0023] Machine learning service operates the machine learning model to generate that are to generate reallocation instructions.)
Regarding claim 3,
Hari and Haghighat teach claim 1,
Hari further teaches, wherein the one or more serverless runtime configurations further comprises, number container available for runtime, number of containers in inactive state, and number of containers in active state (see para [0031], [0041] number of containers).
Regarding claim 4,
Hari and Haghighat teach claim 1,
Hari further teaches, wherein the one or more attributes further comprises a region, a user role ([0019]-[0020]), a user location, number of containers (see para [0031]), a request type ([0041]), a timestamp ([0041]), resource utilization statistics ([0018]), network ([0038]-[0039]), and contextual attributes.
Regarding claim 9,
Hari teaches, a computer-implemented method for updating one or more serverless runtime configurations based on predicting usage patterns of a serverless computing cluster, wherein the serverless computing cluster contains programs and applications, the computer-implemented method comprising (see abstract and para [0019] one or more serverless runtime configurations means updating a container setting by machine learning model in cloud-based architecture/environment.): 
collecting one or more attributes associated with the application and the user (see fig. 3(302), and para [0023] Attribute is a data which is associated with users, applications, and services, the resource allocation service (102) receives [i.e. collects] data (i.e. budget information) from user device using client application, pricing/cost information from cloud service, and see details in para [0050] and [0053]); 
analyzing the one or more collected attributes (see para [0024] the machine learning model (110) is trained [i.e. analyzed] with historical information and generates predictions based on that training. Note: Trained data/information mean- analyzed data by the model. see details in para [0054]); 
predicting one or more usage patterns based the analyzing (see para [0024] generates predictions based on that training, see also para [0057] an output vector is generated by applying the input features to the machine learning model.
Note: the output vector is equating as a predictive usages pattern.); 
determining whether one or more usage models exist based on the user (see para [0024] there are plurality of machine learning models [i.e. one or more models] for each container of the application- available. and [0070]; and responsive to the usage model does exist, updating the one or more usage models based on the collecting and the analyzing (see para [0070] Updating the neural network model (i.e. called perceptron) by backpropagating the training prediction errors and updating the weights of the neural network model based on backpropagated training predictor errors, and generating a training accuracy from the training record predictions and the training records).  
Hari teaches, a set of containers (para [0028] but does not explicitly teaches, determining an initialization values for starting number of containers, wherein the initialization values comprises of profile of vendors, types of functions and region of the vendors; initializing the one or more serverless runtime configurations of an application on a serverless computing cluster based on the initialization values”.
In analogous art,
Haghighat teaches, 
determining an initialization values for starting number of containers (see para [0744]), wherein the initialization values comprises of profile of vendors, types of functions and region of the vendors (see para [0771], [0947],  [0795]);
 initializing the one or more serverless runtime configurations of an application on a serverless computing cluster based on the initialization values” (see para [0750].
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify a predictive usages pattern by machine learning model of Hari with initializing the one or more serverless runtime configurations of an application on a serverless computing cluster based on the initialization values of Haghighat. A person of ordinary skill in the art would have been motivated to do this to allocate a resource in order to access data and reduce a latency (Haghighat: [abstract] and para [0002]).

Claim 11 recites all the same elements of claim 1, but in system form rather method form, except processor [0005], and storage [0027]. Therefore, the supporting rationale of the rejection to claim 1 applies equally as well to claim 11.
Claim 12 recites all the same elements of claim 2, but in system form rather method form. Therefore, the supporting rationale of the rejection to claim 2 applies equally as well to claim 12.
Claim 13 recites all the same elements of claim 3, but in system form rather method form. Therefore, the supporting rationale of the rejection to claim 3 applies equally as well to claim 13.
Claim 14 recites all the same elements of claim 4, but in system form rather method form. Therefore, the supporting rationale of the rejection to claim 4 applies equally as well to claim 14.

Claims 5-6, 8, 15-16, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Hari (US 2020/0073717 A1), in view of Haghighat (US 2021/0263779 A1), and in view of Mistra (US 2010/0114554A1).
Regarding claim 5,
Hari and Haghighat teach claim 1,
Hari teaches, wherein analyzing the one or more collected attributes further comprises: creating one or more models based on the collected attributes associated with the user(see para[0024] there are plurality of machine learning models for each container of the application.; and 
Hari fails to teach,
running one or more real world simulations against the one or more models
In analogous art, Mistra teaches, running one or more real world simulations against the one or more models (see para [0006]-[0007] and [0010] one or more simulations model.).  
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify a predictive usages pattern by machine learning model of Hari with Haghighat further with one or more real world simulations of Mistra. A person of ordinary skill in the art would have been motivated to do this to predict a model based on the usage pattern (Mistra: [abstract]).
Regarding claim 6,
Hari and Haghighat and Mistra teach claim 5,
Hari and Haghighat fail to teach, wherein predicting the one or more usage patterns based the analyzing further comprises: forecasting the one or more usage patterns based on running one or more real world simulations against the one or more models.  
In analogous art, Mistra teaches, 
wherein predicting the one or more usage patterns based the analyzing further comprises: forecasting the one or more usage patterns based on running one or more real world simulations against the one or more models (see para [0042] the simulation model 141 model 141 models a forecasting inventory management policy, a base model for a forecasting inventory management policy).  

It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify a predictive usages pattern by machine learning model of Hari with Haghighat further with forecasting the one or more usage patterns based on running one or more real world simulations of Mistra. A person of ordinary skill in the art would have been motivated to do this to predict a model based on the usage pattern (Mistra: [abstract]).
Regarding claim 8,
Hari and Haghighat and Mistra teach claim 5,
Hari further teaches, wherein creating the one or more models is based on leveraging perceptron based machine learning model technique (see para [0038] Machine learning model is a neural (i.e. called perceptron) network model
See also para [0042])).  

Claim 15 recites all the same elements of claim 5, but in system form rather method form. Therefore, the supporting rationale of the rejection to claim 5 applies equally as well to claim 15.
Claim 16 recites all the same elements of claim 6, but in system form rather method form. Therefore, the supporting rationale of the rejection to claim 6 applies equally as well to claim 16.
Claim 18 recites all the same elements of claim 8, but in system form rather method form. Therefore, the supporting rationale of the rejection to claim 8 applies equally as well to claim 18.
Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Hari (US 2020/0073717 A1), in view of Haghighat (US 2021/0263779 A1),and in view of Maruyama (US 2018/0010818 A1).
Regarding claim 7,
Hari and Haghighat teach claim 4,
Hari and Haghighat fail to teach, wherein contextual attributes further comprises of a season and a localization. 
In analogous art, Maruayama teaches, wherein contextual attributes further comprises of a season and a localization (see para [0157] the season data is used for forecasting pattern, there may be localized definitions for season or conditions.) 
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify a predictive usages pattern by machine learning model of Hari with Haghighat further with a season and a localization of Maruyama. A person of ordinary skill in the art would have been motivated to do this to forecast a data in different seasons in different geographical reasons (Maruyama: [abstract and [0002]).
Claim 17 recites all the same elements of claim 7, but in system form rather method form. Therefore, the supporting rationale of the rejection to claim 7 applies equally as well to claim 17.

Claims 10, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hari (US 2020/0073717 A1), in view of Haghighat (US 2021/0263779 A1), and in view of Anglin (US 2020/0218940A1).
Regarding claim 10,
Hari and Haghighat teach claim 1,
Hari and Haghighat fail to teach, further comprising: responsive to the one or more usage model does not exist, creating a new usage model based on the based on the collecting and the analyzing.  
In analogous art, Anglin teaches, further comprising: responsive to the one or more usage model does not exist, creating a new usage model based on the based on the collecting and the analyzing (see fig. 6(606-608), and para [0074] At block 606, model version selector 212 determines if the requested model exists within the distributed system. If not (decision block 606, “No” branch), model engine 210 generates a new model (block 608) in cooperation with model trainer/analyzer 214 based on corresponding algorithms selected by classifier 218.) 
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify a predictive usages pattern by machine learning model of Hari with Haghighat further with creating a new usage model based on the based on the collecting and the analyzing of Anglin. A person of ordinary skill in the art would have been motivated to do this to predict an output data to improve a service (Anglin: [0002]).
Claim 19 recites all the same elements of claim 10, but in system form rather method form. Therefore, the supporting rationale of the rejection to claim 10 applies equally as well to claim 19.
Claim 20 recites all the same elements of claim 10, but in system form rather method form. Therefore, the supporting rationale of the rejection to claim 10 applies equally as well to claim 20.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SM ZAKIRUL ISLAM whose telephone number is (571)270-0566.  The examiner can normally be reached on IFP.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on 571-272-4001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Sm Islam/
Examiner, Art Unit 2457

/NICHOLAS R TAYLOR/Supervisory Patent Examiner, Art Unit 2443